DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/10/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 8/10/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Specification
3.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U.S.Patent No. 9,377,633 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/989,735
Regarding claim 1, A multi-layer electrochromic structure comprising a first substrate and an anodic electrochromic layer comprising a lithium nickel oxide composition on the first substrate, the anodic electrochromic layer containing lithium, nickel, and at least one Group 4 metal selected from the group consisting of titanium, zirconium, and hafnium, wherein (i) the atomic ratio of lithium to the combined amount of nickel and such Group 4 metal(s) in the anodic electrochromic layer is at least 0.4:1, respectively, and (ii) the anodic electrochromic layer exhibits an interplanar distance (d-spacing) of at least 2.5 A as measured by X-ray diffraction (XRD).76
US Patent No. 9,377,663 B2 (14/160,365 )
 Regarding claim 1, A multi-layer device comprising a layer of a lithium nickel oxide composition on a first substrate, the lithium nickel oxide composition comprising lithium, nickel, and at least one Group 4 metal selected from the group consisting of titanium, zirconium, and hafnium, the lithium nickel oxide composition being characterized by a largest d-spacing of at least 2.5 A wherein the lithium nickel oxide composition comprises titanium, and wherein (i) the atomic ratio of lithium to the combined amount of nickel and titanium in the lithium nickel oxide composition is at least 0.4:1, respectively, and (ii) the atomic ratio of the amount of titanium to the combined amount of nickel and titanium in the lithium nickel oxide composition is about 0.025:1 to about 0.8:1, respectively; and 
(iii) the anodic electrochromic layer exhibits an interplanar distance (d-spacing ) of at least 2.5 A as measured by X-ray diffraction (XRD).

Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Gillaspie et al (8,687,261 B2) in view of   Jang , Ki Seok (WO 2007081121A1).
 Regarding claim 1, Gillaspie et al discloses (refer to figure 1)  a multi-layer electrochromic structure comprising a first substrate (34)  and an anodic electrochromic layer comprising a lithium nickel oxide composition on the first substrate, the anodic electrochromic layer containing lithium, nickel, and at least one Group 4 metal selected from the group consisting of titanium, zirconium, and hafnium, wherein (i) the atomic ratio of lithium to the combined amount of nickel and such Group 4 metal(s) in the anodic electrochromic layer is at least 0.4:1, respectively, and (ii) exhibits an interplanar distance (d-spacing) of at least 2.5 A as measured by X-ray diffraction (XRD).76 (column 6 , lines 10-20, and column 7, lines 10-20).
Gillaspie et al discloses all of the claimed limitations except the anodic electrochromic layer exhibits an interplanar distance.
 Jang , Ki Seok discloses the anodic electrochromic layer exhibits an interplanar distance (paragraph 15 and paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide anodic electrochromic layer exhibits an interplanar distance in to the Gillespie et al a multi-layer electrochromic structure for the purpose of coloring decoloring depends on the oxidation state as taught by Jang, Ki Seok (paragraph 19 and 20).
Conclusion
6.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pitts et al (20090057137 A1) discloses synthesizing thin films of the lithiated transition metal oxide for use in electrochemical and battery devices and  Burdis et al (7,372,610 B2) discloses electrochromic devices and methods and Agrawal et al (2007/0139756 A1) discloses a stable electro chromic device.
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/8/2022